Citation Nr: 9918000	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  95-26 706	)	DATE
)
)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1954 to October 
1957.  

This case was previously before the Board of Veterans' 
Appeals (Board) in June 1997 at which time it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, for further development regarding the 
veteran's claim for service connection for a low back 
disorder.  The case has returned to the Board for appellate 
review with regard to this matter.  


FINDING OF FACT

There is no competent evidence of a nexus between service and 
any current low back disability.  


CONCLUSION OF LAW

The claim for service connection for a chronic low back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The initial question in this case is whether the claim is 
well grounded.  The veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  See 
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only plausible to 
satisfy the initial burden of section [5107]."  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If not, the claim must 
be denied and there is no further duty to assist the veteran 
with the development of evidence pertaining to that claim.  
See Epps v. Gober, 126 F.3d. 1464, 1468 (1997); 38 U.S.C.A. 
§ 5107(a).  

In order for a claim for service connection to be well 
grounded, there must be:  (1) Competent evidence of a current 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, depending on the circumstances); and 
(3) evidence of a nexus between the inservice injury or 
disease and a current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1998).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In order to establish 
service connection, the evidence must demonstrate the 
existence of a current disability and a causal relationship 
between the disability and military service.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107(b).  If so, the claim is 
denied; if the evidence is in support of a claim or is in 
relative equipoise, the claim is allowed.  Id.  If, after 
careful review of all the evidence, a reasonable doubt arises 
regarding service connection, such doubt will be resolved in 
favor of the veteran.  38 C.F.R. § 3.102 (1998).  

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain...in service will permit service connection of 
arthritis or other disabilities, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  

The chronicity provision of § 3.303(b) is applicable, where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), lay observation is competent.  If the 
chronicity provision is not applicable, a claim is to be well 
grounded or reopened on the basis of § 3.303(b) if that 
condition is observed during service or during any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

A review of the evidence of record discloses that the fire at 
the National Personnel Records Center in St. Louis damaged 
most of the veteran's medical records in 1973.  However, the 
evidence does include the report of the veteran's enlistment 
examination in December 1953 and the report of his separation 
examination in September 1957.  Those records are without 
reference to any back complaints or abnormalities.  

The veteran's initial claim for service connection for a low 
back disability was received in June 1994.  In a July 1994 
communication the veteran stated that he received treatment 
for a back injury between June 1955 and June 1957 at the 
Biggs Air Force Base in El Paso, Texas.  

The veteran was accorded a general medical examination by VA 
in November 1995.  He reported that sometime in 1956, while 
working a truck mechanic, he suffered multiple lifting 
injuries.  He complained of progressive back symptoms ever 
since then.  He related that in 1991 he underwent a 
laminectomy for herniated disc of the "bottom two discs."  
X-ray studies were interpreted as revealing status post 
hemilaminectomy at the level of the 4th and 5th lumbar 
vertebrae on the left.  Also shown was degenerative joint 
disease and degenerative disc disease.  The examination 
assessment was reported history of back injury while in 
military service due to lifting as an aircraft mechanic, with 
progressive symptoms of back pain with surgery for disc 
herniation in 1991.  

In the Board's remand action, in June 1997, the veteran was 
asked to identify names, addresses, and approximate dates of 
treatment from all health care providers who had treated him 
for a low back disorder ever since service.  

A review of the record shows that he provided the names of 
various physicians, hospitals, and employers.  He reported 
that he had had numerous visits to chiropractors and 
undergone physical therapy sessions on a number of occasions 
over the past 40 years, but his memory was not "that good to 
remember all of [the] names."  

The records obtained and associated with the claims file 
consist of medical records dating from 1980.  A copy of an 
emergency room report dated in October 1980 reflects that the 
veteran was seen that month after having leaned over at work 
and feeling pain in the lower lumbar region the day before.  
He was able to continue working, although the discomfort 
persisted.  Overnight, the pain increased.  It was 
specifically stated there was "no prior history of back 
problems."  The diagnoses included lumbar strain.  

Additional medical records include the report of 
hospitalization at a private facility in September 1991.  It 
was noted the veteran had been referred for an epidural 
steroid injection because of persisting pain of the left 
lower extremity secondary to bulging discs in the lower 
lumbar spine.  He had been having this problem for 
"approximately two months...."

Analysis

As was pointed out in the Board's previous remand the veteran 
is competent to report back injuries in service.  There is 
also competent evidence of a current back disability in the 
form of treatment records, reports of X-ray examinations and 
the diagnoses contained in those reports.  Accordingly, the 
veteran has submitted evidence that meets two of the three 
Caluza prongs of a well-grounded claim-evidence of an injury 
in service and evidence of a current disability.

The missing element in the veteran's claim is competent 
evidence of a nexus between service and a current back 
disability.  In its remand, the Board found that such 
evidence was supplied by the veteran's report of a continuity 
of symptomatology since service.  However, the Board's remand 
was issued prior to the Court's decisions in Clyburn v. West, 
12 Vet. App. 296 (1999); and Savage v. Gober, supra.

In those decisions, the Court held that a veteran may be 
competent to report a continuity of symptomatology.  Where, 
however, the issue is one of etiology,  competent medical 
evidence would be necessary to say that an injury in service, 
and the pain since is the same condition he is currently 
diagnosed with.  Clyburn v West, at 301.  In other words, 
competent evidence would be necessary to link the continuity 
of symptomatology to the current diagnosis.

The evidence which is of record contains no medical opinion 
attributing any current low back disability to the veteran's 
active service.  There is also no evidence linking his 
reported continuity of symptomatology to a current diagnosis.  
Since the veteran has not presented such evidence, the claim 
is not well grounded and must be denied.  



ORDER

Service connection for a low back disability is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 

